Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 1 of 11




                                      EXHIBIT A
        Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 2 of 11




                                        Sworn Declaration

1. My name is                  . I am over 18 years old and legally competent to testify.

2. I currently work at Maid-Rite where I have worked for more than 10 years. I work packing
   different types of meats for sale to customers.

3. I contacted Justice at Work about the way Maid-Rite has responded to the Coronavirus crisis
   and the dangerous conditions at the workplace. I asked them to file a complaint with OSHA
   on my behalf.

4. I told my lawyers at Justice at Work that I cannot be part of any action if I have to share my
   name.

5. After the complaint to OSHA was filed, I submitted an anonymous declaration about what is
   happening at Maid-Rite to help with any investigation.

6. I am fearful for my health and want things at Maid-Rite to change, but I am very worried
   about what Maid-Rite would do to me if they found out that I had made a complaint to
   OSHA and that I am continuing in this mandamus action.

7. I believe that if Maid-Rite finds out they will fire me.

8. In the past, anyone who has made a complaint about anything to Maid-Rite has been harassed
   by the human resources department.

9. Anything you do that Maid-Rite considers slightly out of line can get you fired.

10. I believe that even if some time passes and Maid-Rite later finds out I complained, I would
    be fired.

11. After Justice at Work submitted the complaint to OSHA on my behalf, I heard from another
    worker that Maid-Rite was trying to verify who made the complaint against them.

12. When I heard this, I did not say anything at all because I do not want anyone to know that I
    am involved.

13. If I cannot be anonymous I cannot move forward with this case and will have to withdraw.
Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 3 of 11
        Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 4 of 11



                             CERTIFICATE OF TRANSLATION

       I, Lerae Kroon, certify that I am competent in both Spanish and in English. I translated
the attached Sworn Declaration from English into Spanish and provided a written copy to
       for her review before her signature. I certify that the Spanish translation was a complete
and accurate translation thereof.




_______________________                                              July 21, 2020
                                                                     _____________________
Signature                                                            Date


Justice at Work
5907 Penn Avenue Suite 320
Pittsburgh, PA 15206




                                                1
Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 5 of 11




                                       EXHIBIT B
    Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 6 of 11



                                   Sworn Declaration

1. My name is              I am an employee of Maid-Rite Specialty Foods, where I have
   worked for more than 10 years.

2. I filed an anonymous imminent danger complaint with the Occupational Safety and
   Health Administration (“OSHA”) against Maid-Rite Specialty Foods on May 19, 2020. I
   am now a petitioner in a mandamus action against OSHA, in an attempt to get OSHA to
   protect me in my workplace.

3. I did not reveal my name in the imminent danger complaint, and I do not want to reveal
   my name in the litigation with OSHA. I have made very clear to my attorneys that under
   no circumstances do I want my name revealed or connected to these legal actions.

4. I am afraid that if I reveal my name, Maid-Rite will retaliate against me.

5. I know it would be illegal for Maid-Rite to fire me for complaining, but I do not trust
   them because I have seen Maid-Rite retaliate against numerous workers when they have
   made legal complaints in the past.

6. Most recently, a woman had a back injury that caused her pain at work. She asked the
   company to change her job, and at some point she hired a lawyer to help her. I believe
   she filed some kind of legal action. She was fired soon after. The company made up
   some excuse, but it was clear to me she was fired because she made a complaint.

7. Many of the people I have seen fired for complaining had taken some legal action after
   being injured at work.

8. Maid-Rite makes up reasons for disciplining workers all the time. Maid-Rite has done
   this to me. I do not want to give the details of this incident because it would allow Maid -
   Rite to identify me.

9. If Maid-Rite retaliated by firing me, I would be unable to find a job. I am in my mid-50s
   and we are in the middle of a pandemic. If I lost this job, I would not be able to support
   myself or my family. I do not know what I would do.

10. If I am unable to be anonymous in the lawsuit, I will have no choice but to withdraw
    from it.
Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 7 of 11
Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 8 of 11
Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 9 of 11




                                      EXHIBIT C
Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 10 of 11
       Case 3:20-cv-01260-MEM Document 4-2 Filed 07/22/20 Page 11 of 11



                            CERTIFICATE OF TRANSLATION

       I, Lerae Kroon, certify that I am competent in both Spanish and in English. I translated
the attached Sworn Declaration from English into Spanish and provided a written copy to
            for her review before her signature. I certify that the Spanish translation was a
complete and accurate translation thereof.




_______________________                                               July 21, 2020
                                                                      _____________________
Signature                                                             Date


Justice at Work
5907 Penn Avenue Suite 320
Pittsburgh, PA 15206




                                                 1
